May 18, 2015 Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 4561 Washington, D.C. 20549 Attention: Kevin Woody, Branch Chief Re:Genpact Limited Form 10-K for the year ended December 31, 2014 Filed on February 27, 2015 File No. 001-33626 Dear Mr. Woody: This letter is submitted on behalf of Genpact Limited (the “Company”) in response to the comments of the staff of the Division of Corporation Finance (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) concerning the Company’s Form 10-K for the year ended December 31, 2014 (the “Annual Report”), as set forth in your letter dated May 6, 2015 (the “Comment Letter”). Form 10-K for the year ended December 31, 2014 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 39 Bookings, page 47 1) We note your response to our prior comment one. In future filings, please specifically identify new bookings as an operating or other statistical measure. Additionally, to the extent material, please disclose the reasons for the change in new bookings for the periods presented. Response: The Company confirms that in future filings it will specifically identify new bookings as an operating or other statistical measure and, to the extent material, disclose the reasons for the change in new bookings for the periods presented. The Company acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me on (212) 896-6681 or, in my absence, Heather D. White, Deputy General Counsel on (646) 624-5913, with any questions you may have regarding this response or if you need further information. Thank you for your consideration. Sincerely, /s/ Edward J. Fitzpatrick Edward J. Fitzpatrick Chief Financial Officer
